         Case 1:19-cv-04318-NRB Document 44 Filed 07/29/19 Page 1 of 2


                                       ~~~t: r--·---·· ·--i
                                       ELECTRONICALLY FILED
                                                                WHITE o.CASE




July 25, 2019                          DOC#:
                                             -----+---+---
                                       DATE FILED: -'-1-::;__;"-J-!-~-
VIAECF
                                                                               White & Case LL P
Honorable Naomi Reice Buchwald                                                 1221 Avenue of the Americas
                                                                               New York, NY 10020·1095
United States District Judge, Southern District of New York                    T +1 212 819 8200
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street                                                               whitecase.com
New Y erk, NY 10007-1312

       Re:      Fan Engine Securitization Limited, et al. v. Deutsche Bank Trust Company
                Americas- Case No. 19-cv-04318 (NRB}

Dear Judge Buchwald:

       We represent the Loomis Funds in the above-captioned proceeding. On June 20, 2019, t h e ~ ~ ,
Court granted the Loomis Funds' request to intervene in this case. Accordingly, the Loomis Funds       .
request that the caption in this case be amended as follows. We have conferred with Plaintiffs' ~
and Defendant's counsel, and they consent to this request.                                  ~c.,,£,.,.


UNITED STATES DISTRICT COURT                                                                   ~wJIt
SOUTHERN DISTRICT OF NEW YORK                                                                c:YUV~1)1
                                                      X
 FAN ENG INGE SECURITIZATION LIMITED                                                              1/J11/t1
 and JET ENGINE HOLDING S.A.R.L.,

                        Plaintiffs,

                 -against-
                                                          Case No. l 9-cv-4318 (NRB)
 DEUTSCHE BANK TRUST COMPANY
 AMERICAS, as Trustee, Senior Trustee,
 Operating Bank and Security Trustee,

                        Defendant,

 and

 LOOMIS SAYLES INVESTMENT GRADE
 BOND FUND, LOOMIS SAYLES BOND
 FUND, LOOMIS SAYLES INVESTMENT
 GRADE FIXED INCOME FUND and NHIT:
 SECURITIZED CREDIT TRUST,

                         Intervenors
                                                      X
         Case 1:19-cv-04318-NRB Document 44 Filed 07/29/19 Page 2 of 2
                                                               WHITEKCASE
Honorable Naomi Reice Buchwald, p. 2


Respectfully,

Isl Kimberly A. Haviv

Kimberly A. Haviv

cc:    All counsel ofrecord (via email and ECF)
